Title: To George Washington from John Beatty, 24 February 1779
From: Beatty, John
To: Washington, George


sir,
Commisy Prisoners Office [Middlebrook] Feby 24th 1779

In Obedience to your Excellency’s Commands of yesterday, I beg leave to lay before you the following state of Facts—relative to the situation and sustenance of the Marine & other Prisoners now with the Enemy.
1st That there are at present with the enemy about 258 Prisoners of War, as appears from Mr Pintard’s Return of the 6th Instant, near 200 of whom are confined on Board the Prison Ship the remaining part in the sugar houses and Provost.
2d That the allowance issued them by the Enemy is found insufficient to support them under their Captivity and that therefore, Congress and the Board of War have directed that further supplies of prevision & Cloathing be furnishd them by the American Commissary of Prisoners occasionally, as their wants may demand.
3d That in two Letters received from the Agent in NewYork bearing date the 1st & 6th instant, he, therein, makes a requisition, that a larger and more uniform supply of Flour & Beef is necessary to answer the purposes intended by the above Resolves, than has hitherto been furnished.
4th That in his issues no regard has been paid to the prisoners, whether Captured on Board Continental Arm’d Vessels, State Privateers, Letters of Marque, or private Merchant Ships, but that the whole have recieved an equal portion of the supplies thus furnished.
5th That the subjects of His Most Christian Majesty Captured by the Enemy have by order of His Excellency Monsr Gerard been supplied in like manner with the American Prisoners he (the Sieur) becoming accountable for such issues.
6th That exact & distinct Accounts are kept of every pound of Bread & Beef issued, whether to French or American Prisoners and reciepts taken from the Officer or other Most distinguishable person among them.
7th That the Debt thus incurred by these supplies is charged to the Continent Solely, and that no one State has, at any time, furnished their respective Prisoners with either Provision, or Cloathing.
To these facts, give me leave to add the disagreeable & Critical State, I am in, with regard to the exchange of Naval Prisoners; having by order of the Marine Committee of Congress In July 78—pledged the public faith to Admiral Gambier, that like returns should be made for any number of Prisoners he should land at Elisabeth Town, That in consequence of such engagements there were passed over to us at different times seaman to the amount of near 600. That returns for about 400 only have been made, and that we have been called upon more than once to make good our Engagements—That from certain Resolves of Congress all prisoners who shall be Captured either by private Arm’d Vessels or otherwise thrown in upon these Coasts, do belong to such State as they shall respectively be made Prisoners by, to be disposed of in Exchange, for those only of that State, where so taken, That few or no Continental Frigates are now Cruising, & that from the claims of the different States no prospect remains of our ever being able to make those full returns promissed by and demanded of us—And finally that from those private, State and partial Exchanges great confusion and irregularity arises in the office—I am therefore to request Your Excellency will give me such further instructions & directions on this head, as are necessary, more especially as I am to meet the British Naval Commissary of Prisoners next week to adjust & settle those Accts. I am with great respect Your Excellency’s Most Obedt & Most Humble Servt
Jno. Beatty C. G. Prisoners
